Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 1 of 18                          PageID 185




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION

 JACOB O’BRYANT and                                             Case No. 2:19-cv-02378-SHL-tmp
 MARK BRANDON BAKER,
 Individually, and on behalf of themselves
 and other similarly situated current and
 former employees,

          Plaintiffs,

 v.

 ABC PHONES OF NORTH CAROLINA, INC.,
 d/b/a VICTRA, f/d/b/a A Wireless,
 a North Carolina Corporation,

          Defendant.
 ---------------------------------------------------------------/

                    PLAINTIFF-INTERVENORS’ MOTION TO INTERVENE
                      AND INCORPORATED MEMORANDUM OF LAW

          Putative Intervenors Ron Hardney, Manuel Panngasiri, and Michelle Salway, along with

 the 37 other Store Managers who have opted into the case styled Hardney, et. al. v. ABC Phones

 of North Carolina, Inc., Case No. 1:19-cv-12722, in the United States District Court for the

 District of New Jersey (“the Hardney Action”), pursuant to Federal Rule of Civil Procedure 24

 and the Local Rules for the Western District of Tennessee, request the Court’s permission to

 intervene in this action.

          The purpose of the intervention is to object to the FLSA1 settlement in this case, which

 seeks to encompass (and release) the claims of Putative Intervenors along with the collective

 class in the Hardney Action, which in fact was the first-filed case. As set forth below, Putative

 Intervenors meet all of the requirements for mandatory intervention pursuant to Rule 24(a).


 1
          Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

                                                          1
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 2 of 18                      PageID 186



 I.       FACTS

          1.      In late 2016, Shavitz Law Group, P.A. (“SLG” which is the undersigned counsel

 here) filed an action against Defendant, ABC Phones of North Carolina, Inc. (“ABC”) in the

 Seventeenth Judicial Circuit in and for Broward County, Florida captioned Nave, et. al. v. ABC

 Phones of North Carolina, Inc., Case No. CACE-16-019224 (“the Nave Action”). The Nave

 Action sought relief for a collective of salaried, exempt-classified Store Managers employed by

 ABC between July 20, 2013 and August 1, 2016 (excluding in Arizona, California, Washington,

 Nevada, and Oregon). SLG, counsel for the Putative Intervenors, also was counsel for the

 plaintiffs and the FLSA collective in Nave and has an established history of litigating with ABC

 and its counsel. The parties settled the Nave action for a putative class of salaried Store

 Managers, who were notified of their right to opt in and claim a portion of the settlement fund.2

          2.      After the Nave settlement, ABC reclassified the Store Manager position from

 salaried-exempt to non-exempt hourly. Having been reclassified as non-exempt, Store Managers

 were entitled to overtime compensation when they worked over 40 hours in a workweek.

          3.      In March 2019, the undersigned counsel notified counsel for ABC that it had been

 contacted by a number of the newly reclassified, now non-exempt, hourly Store Managers, who

 advised that after ABC reclassified them to hourly, the company required them to work off the

 clock without compensation. These individuals retained SLG to pursue their claims for unpaid

 wages.

          4.      For the next two months, the undersigned counsel and ABC’s counsel discussed

 the possibility of resolving the claims of the putative class of hourly Store Managers. The parties

 could not reach a resolution.



 2
     The Nave agreement can be made available to the Court for review.

                                                  2
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 3 of 18                      PageID 187



           5.   On May 20, 2019, SLG filed Hardney, et. al. v. ABC Phones of North Carolina,

 Inc., Case No. 1:19-cv-12722, in the United States District Court for the District of New Jersey

 (“Hardney Action”) on behalf of “non-exempt, hourly Store Managers employed by ABC at any

 time from the later of May 20, 2016 or the date on which Defendant reclassified its Store

 Manager position from exempt to hourly, non-exempt” to the entry of judgment the Hardney

 Action.

           6.   To date, in addition to the three named plaintiffs, 37 Opt-In Plaintiffs have joined

 the Hardney Action, alleging that ABC required them to perform work off the clock during their

 employment as Store Managers, and as a result, Defendant filed to pay them the full extent of

 their overtime compensation.

           7.   In the Hardney Action Plaintiffs assert that they: (a) performed work before they

 clocked in and after they clocked out; (b) worked during uncompensated lunch breaks; (c)

 attended uncompensated conference calls before and after their shifts and on days off; (d)

 reviewed and responded to work related e-mail when they were off the clock and not at work;

 and (e) communicated with the corporate office, their supervisors, and stores regarding work-

 related tasks when they were off the clock.

           8.   In response to Hardney complaint, ABC filed a Motion to Transfer the Hardney

 action to the Western District of North Carolina, and to dismiss the action for failure to state a

 claim, which has been fully briefed and is pending.3



 3
   Despite asserting that some of the Hardney plaintiffs may have signed arbitration agreements
 during their employment. ABC has yet to file a motion to compel arbitration. The undersigned
 has made multiple requests for any arbitration agreements its clients signed, but ABC has refused
 to produce them, and has instead conditioned production of the arbitration agreements on the
 Hardney plaintiffs’ agreement that if they sought conditional certification, notice of the action
 would only issue to members of putative class who did sign arbitration agreements. The
 Hardney plaintiffs maintain that ABC’s refusal to produce the arbitration agreements constitutes

                                                 3
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 4 of 18                    PageID 188



        9.       About a month after the Hardney Action was filed, the instant action (“O’Bryant

 Action”) was filed. In the initial Complaint in the O’Bryant action, the plaintiffs sought unpaid

 wages on behalf of current and former ABC employees who worked in ABC’s retail stores and

 were paid an hourly wage plus commission. Dkt. # 1 at ¶ 4. Plaintiffs alleged that ABC failed to

 include commissions and non-discretionary bonuses in the hourly employees’ regular and

 overtime rates of pay, thereby depriving them of the full extent of the premium pay they should

 have received for the overtime work they performed. Id. at ¶¶ 18-21.

        10.     The initial Complaint in O’Bryant contained no allegations whatsoever

 regarding ABC’s failure to compensate employees for “off the clock” work, as alleged in the

 Hardney Action.     Rather, the initial Complaint in O’Bryant was only that ABC miscalculated

 the overtime premium that had been paid to hourly compensated employees.

        11.     While actively litigating Hardney, ABC moved with alacrity in O’Bryant,

 reaching a quick settlement.

        12.     Instead, on September 9, 2019, as part of a settlement, the O’Bryant Plaintiffs

 filed an Amended Complaint which included “off the clock” allegations for the first time. Dkt. #

 12 at ¶¶ 27-30. On the same day, Plaintiffs’ Counsel filed a Notice of Settlement and Joint

 Motion for Settlement Approval. Dkt #s 13, 14.

        13.     The Motion for Settlement Approval indicates that the plaintiffs and ABC have

 resolved the action for the gross amount of $1,525,000.00 for current and former non-exempt

 employees of ABC who worked as Store Managers and various hourly-non-manager positions

 between June 10, 2016 and September 9, 2019. Dkt # 14-1 at 4.1. The settlement fund available

 to the class members after deducting $20,000.00 for service awards, and $442,250.00 for



 a waiver of its right to compel arbitration.

                                                  4
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 5 of 18                     PageID 189



 attorneys’ fees and costs, is $1,062,750.00. In total, the settlement covers approximately 15,842

 individuals. Id. at ¶ 1.2. As a result, on average, each class member will recover an average of

 sixty-seven dollars and .08 cents ($1,062,750.00/15,842=$67.08).

        14.     The proposed O’Bryant settlement is objectionable. Several red flags are indicia

 of a reverse auction whereby claims are settled with the parties/firm willing to take the lowest

 amount. What is most troubling is in exchange for the nominal sum of $67.08 they will each

 receive on average, the O’Bryant Plaintiffs and the putative collective class members will release

 “all known and unknown claims arising under federal and/or applicable state and local law

 relating in any way to the payment or non-payment of regular or wages or

 compensation…including, without limitation, all state and federal claims for miscalculated

 and/or unpaid overtime wages” between June 10, 2016 and September 9, 2019.

        15.     In other words, in exchange for being compensated for the relatively small sum

 based on the miscalculation of their premium overtime, Plaintiffs and the class members will

 also be release all of their overtime claims, including the off the clock claims which are worth

 significantly more.   For this nominal consideration, ABC will obtain as many releases as

 possible (and moots as many claims as possible, including those of any Hardney plaintiffs who

 receive the checks), because the settlement agreement provides that checks will be mailed with

 the settlement notices, and upon cashing the checks, the class members will release their claims.

 This is in contrast to the Nave settlement in which the class members were first provided a notice

 of the settlement, and if they so chose, they could sign and return a claim form to obtain a

 portion of the settlement fund.

        16.     The O’Bryant settlement notice also does not inform the Store Manager class

 members of Hardney action for off the clock work. Obviously, Plaintiffs’ and counsel for ABC



                                                 5
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 6 of 18                    PageID 190



 was aware of the Hardney action, having mentioned it (in passing) in page 4 of the Motion for

 Settlement Approval. See Dkt. #14. at p.4, fn 3. But instead of notifying the undersigned of the

 settlement negotiations, counsel for both Plaintiffs and Defendant in O’Bryant sought to obtain

 approval of this settlement, and mooting the claims of Hardney putative class members without

 the undersigned’s knowledge.

        17.    In the O’Bryant Action there has been no discovery with respect to the off the

 clock claims to justify this low settlement amount.       Although Plaintiffs filed their initial

 Complaint on June 10, 2019, alleging only unpaid overtime claims based on miscalculation of

 their overtime, Defendant did not file an answer, or any other response to the Complaint.

 Instead, Plaintiffs and Defendant mediated on August 21, 2019 and reached a settlement. Only

 after the mediation was an Amended Complaint alleging “off the clock” claims conveniently

 filed on the same day as the Motion for Approval of Settlement which almost exclusively

 provided consideration for the miscalculation claim, but required a release of all unpaid wage

 claims in return. Clearly the off the clock claims were added to the Amended Complaint to

 legitimize the overly broad release to moot almost 16,000 individuals’ wage claims for the

 nominal consideration provided in the settlement agreement.4

        18.    Noticeably missing from the Motion for Settlement Approval is any detail or

 explanation as to how the parties determined that the $1,525,000.00 was sufficient to

 compensation the class members for both their miscalculation and “off the clock” claims. There

 is no explanation of: (a) the average hours they worked off the clock; (b) the average


 4
   In fact, in their Motion for Settlement Approval, the parties do not discuss any electronically
 stored information (ESI) or written discovery being obtained, nor any sampling of time records
 being done, or depositions taken. Yet, they request that the Court approve the mooting of the
 valuable claims of almost 16,000 class members by allowing the class members to unknowingly
 endorse a settlement check without being advised of another action in which their potential
 claims are being pursued.

                                                6
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 7 of 18                       PageID 191



 commissions they earned; (c) the total damages associated with failure to properly calculate the

 overtime rate which was the only violation pled in the original complaint; (d) the total damages

 associated with the “off-the-clock” claims added to the O'Bryant allegations on the day approval

 was sought (e) their average hourly rates; (f) the number of weeks they worked; (g) what the

 potential damages were based on these factors; and (h) how much the parties compromised and

 the basis for such compromise to arrive at the settlement fund. Without this information, neither

 the Court nor the class members can determine whether the proposed settlement is fair and

 reasonable.

        19.     The complete absence of any detail regarding how the settlement amount was

 calculated is easily explained: there was absolutely no discovery in O’Bryant about the extent of

 off the clock hours worked by the putative class because it was never alleged. After determining

 the damages associated with the claims alleged in O’Bryant -- the miscalculation of the overtime

 premium -- it appears that ABC demanded the release to be expanded to extinguish the Hardney

 Action as a condition of O’Bryant settlement. ABC’s strategy was to foreclose the substantial

 liability it faces in Hardney by including nominal checks in O’Bryant and hoping that collective

 class members unwittingly cash the check, thereby extinguishing their claims.

        20.     All of these indicia demonstrate that the release of the off the clock claims alleged

 in Hardney was a condition of the O’Bryant settlement. One, the scope of the claims in

 O’Bryant did not even include off the clock claims until after the parties negotiated a settlement.

 Two, the settlement in O’Bryant suggests only token consideration for the release of the off the

 clock claims. Three, the O’Bryant settlement attempts to impair the claims in the first-filed

 Hardney case, without any participation by the Hardney Plaintiffs or their counsel,




                                                  7
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 8 of 18                      PageID 192



 notwithstanding the fact that ABC was vigorously defending the Hardney Action where the off-

 the-clock claims originally were asserted.

        21.     Before filing the instant Motion, the undersigned advised all counsel of record in

 this action of its intent to intervene in this action, and counsel for the Plaintiffs in O’Bryant

 requested that the undersigned suggest some potential solutions. The undersigned proposed a

 number of potential ways to resolve the issue including, that each Store Manager in the O’Bryant

 action only be sent a Notice and a claim form, but not have a check enclosed with their Notice,

 and that parties agree to a Notice which would inform Store Managers of the Hardney litigation

 and counsel pursuing that litigation. This would make the Store Managers aware that there is an

 avenue to pursue their off-the-clock claims, and that they have an opportunity to speak with

 counsel who can review with them their potential damages so they may make a knowing

 decision instead of unknowingly waiving them for literally no consideration compared to what

 they are worth. Defense counsel indicated it would oppose any effort to intervene, and had no

 interest in attempting to resolve this issue. Plaintiffs’ Counsel advised that although they do not

 concede intervention is appropriate, they are amenable to the Court being made aware of the

 undersigned’s concerns, and the Court tailoring the Notice process as the Court deems just to

 address the concerns.

        22.     Courts review FLSA and class settlements to ensure they are “fair and

 reasonable” and that employers do not take advantage of workers. Settlements which thwart this

 goal are to be rejected. See Figueroa v. Sharper Image Corp., 517 F. Supp. 2d 1292, 1322 (S.D.

 Fla. 2007) (declining to approve settlement where the court could not ignore “the perception . . .

 that [defendant] selected counsel confronted with a most precarious position, insisted upon

 amendments to the pleading to broaden the scope of this litigation to obtain a global peace, and



                                                 8
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 9 of 18                     PageID 193



 then proceeded to offer and convince Class Counsel to accept highly undesirable terms to settle

 the case.”); Acosta v. Trans Union, LLC, 243 F.R.D. 377, 399 (C.D. Cal. 2007) (preliminary

 approval denied where the court “[could not] avoid the conclusion that the process by which [the

 settlement] was reached is strikingly similar” to a reverse auction); Cullan & Cullan LLC, 2014

 WL 347034, at *10 (“In light of its timing, the pendency of other actions, the size of the class,

 the amount of the settlement and some ‘red flags’ that could be signs of potential abuse or

 collusion, the court finds that the parties’ motion for preliminary approval should be denied at

 this time.”).

         23.     Defendant is seeking to thwart the FLSA’s goals by requesting that the Court

 approve of the class members releasing all of their wage and hour claims in exchange for a mere

 $67.08,5 when their claims are worth much more. In paragraph 29 of the Amended Complaint,

 the O’Bryant Plaintiffs allege that “… hourly-paid Store Managers performed these tasks [off the

 clock] in excess of an hour per week. Dkt # 12 at ¶¶ 28-29. The lowest hourly rate a Store

 Manager was paid in the Hardney matter is $13.36. Assuming just one of these Store Managers

 performed 1 hour of unpaid overtime work in a week work, he/she would be owed $20.04 (time

 and a half of $13.36) for just one week. But ABC is proposing that these Store Managers release

 all of their overtime claims in exchange for what would be the equivalent of approximately 3.3

 hours off the clock work for the entire time they were employed as hourly Store Managers,

 when the Hardney plaintiffs contend they worked in excess of three hours of off the clock work

 each week.      This calculation does not factor in the settlement amount associated with
 5
   Intervenors anticipate that ABC will show that some collective class members may receive
 more than this amount, while others may receive less. However, based upon undersigned
 counsel’s investigation and analysis of the off the clock claims, the undersigned believes the off
 the clock claims represent an average thousands of dollars per person in damages. By way of
 example, if a collective class members had merely two hours per week of off the clock for just
 one year, this would be tantamount to $2,084.16 in off the clock damages (using the $13.36
 regular rate and $20.04 overtime rate which are the low end of the Store Manager pay rates in the
 Hardney action).

                                                 9
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 10 of 18                       PageID 194



 miscalculation of overtime wages so the off-the-clock claims are even further diluted and not

 provided sufficient value through this settlement. See fn 5.

        24.     Prior to filing this Motion to Intervene, undersigned counsel conferred with

 counsel for the plaintiffs in the O’Bryant Action, who stated that without conceding that

 intervention is appropriate, the plaintiffs in the O’Bryant Action are open to the Court being

 made aware of the concerns of the plaintiffs in the Hardney Action, and if necessary, the Court

 tailoring the Notice process as the Court deems just to address the concerns raised in this Motion.

 II.    ARGUMENT

         A.      The Court Should Permit Intervenors to Intervene in this Action.

        Rule 24(a) of the Federal Rules of Civil Procedure grants the right to intervene, "[o]n

 timely motion," to any individual that "claims an interest relating to the property or transaction

 that is the subject of the action, and is so situated that disposing of the action may as a practical

 matter impair or impede the movant's ability to protect its interest, unless existing parties

 adequately represent that interest." Under Federal Rule of Civil Procedure 24(a)(2), the Hardney

 Intervenors are entitled to intervene in this action as a matter of right to protect their rights and

 interests and those of the collective class they seek to represent.

        Rule 24 is to be broadly construed in favor of Intervenors. Stupak-Thrall v. Glickman,

 226 F.3d 467, 472 (6th Cir. 2000). In order to demonstrate entitlement to intervention as of

 right under Rule 24(a), Intervenors are required to show (1) that their motion to intervene was

 timely; (2) that they have a substantial legal interest in the subject matter of the pending

 litigation; (3) that the disposition of the action might impair or impede their ability to protect

 their legal interest absent intervention; and (4) that the parties to the litigation may not

 adequately represent their interest. Id. at 471; Jansen v. City of Cincinnati, 904 F.2d 336, 340

 (6th Cir. 1990). In ruling on a motion to intervene, "a district court is required to accept as true

                                                  10
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 11 of 18                       PageID 195



 the non-conclusory allegations made in support of an intervention motion." Parkwest Dev., LLC

 v. Ellahi, No. 18 Civ. 10385, 2018 U.S. Dist. LEXIS 128988 (E.D. Mich. Aug. 1, 2018) (quoting

 Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 819 (9th Cir. 2001) (citing cases

 reflecting the "unanimous precedent of our sister circuits that have considered the issue")).

        With this Motion, the Hardney Intervenors satisfy all four of the requirements.

 Accordingly, the Motion to Intervene should be granted.

                1.      Intervenors’ Application Is Timely.

        Timeliness of a motion to intervene is evaluated in the context of all relevant

 circumstances, including the following considerations:

        (1) the point to which the suit has progressed; (2) the purpose for which
        intervention is sought; (3) the length of time preceding the application during
        which the proposed intervenors knew or should have known of their interest in the
        case; (4) the prejudice to the original parties due to the proposed intervenors'
        failure to promptly intervene after they knew or reasonably should have known of
        their interest in the case; and (5) the existence of unusual circumstances militating
        against or in favor of intervention.

 Midwest Realty Mgmt. Co. v. City of Beavercreek, 93 Fed. Appx. 782, 786 (6th Cir. 2004)

 (citations omitted). The time between the filing of the complaint and the motion to intervene, in

 itself, is among the least important circumstances. Stupak-Thrall, 226 F.3d at 475. What is more

 critical is the progress made in discovery and motion practice during the course of the litigation.

 Id.

        When intervention is sought to object to a settlement, the mere pendency of settlement

 negotiations cannot be deemed to trigger such awareness; only notice of objectionable terms in a

 proposed settlement will ordinarily suffice. See Beckert v. TPLC Holdings, Inc. (In re

 Telectronics Pacing Sys.), 221 F.3d 870, 882 (6th Cir. 2000); see also United States v.

 Carpenter, 298 F.3d 1122, 1125 (9th Cir. 2002) (motion to intervene timely where proposed



                                                 11
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 12 of 18                      PageID 196



 intervenors filed as soon as settlement terms “contrary to their interests” that were agreed to

 through confidential mediation became public); In re Cmty. Bank of N. Virginia, 418 F.3d 277,

 314 (3d Cir. 2005) (intervention motion filed by class member within time period to opt out of

 settlement “presumptively timely”); Crawford v. Equifax Payment Servs., Inc., 201 F.3d 877,

 880 (7th Cir. 2000) (“Only when the class members suspect that the representative is not acting

 in their best interests is there a need to intervene. This means that delay must be measured from

 the time the would-be intervenors learned (or should have known) of the representative’s

 shortcomings.”).

        Here, Plaintiffs’ Motion to Intervene is timely. One, the O’Bryant litigation is in its

 infancy, with the Defendant having not even filed an answer, and no discovery has occurred.

 Two, intervention is sought for the sole purpose of objecting to the proposed O’Bryant

 settlement, which will have a direct impact on the Hardney Intervenors’ claims.          Three, the

 Hardney Intervenors s just recently became aware of the O’Bryant settlement on September 24,

 2019. Four, there is no prejudice to either the O’Bryant Plaintiffs or the Defendant. Rather, the

 Defendant, who has been actively litigating against the Intervenors in the Hardney case, never

 advised that they were attending mediation, nor that a settlement was reached in O’Bryant,

 although the settlement sought to impair the rights of the plaintiffs in Hardney. Five, given these

 circumstances, the conduct of Defendant’s counsel is dubious at best, thereby constituting an

 “unusual circumstance” further supporting the timeliness of the motion to intervene.

                2.      Intervenors Have a Substantial Legal Interest in the Subject Matter of
                        the O’Bryant Litigation

        The Hardney Intervenors assert a substantial legal interest in the O’Bryant settlement.

 There is no clear definition of what constitutes a litigable "interest" for purposes of intervention

 under Fed.R.Civ. P. 24(a)(2). Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987). The


                                                 12
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 13 of 18                       PageID 197



 Supreme Court has noted that "what is obviously meant [by Fed. R. Civ. P. 24(a)(2)] is a

 significantly protectable interest." Donaldson v. United States, 400 U.S. 517, 532, 91 S. Ct. 534,

 543, 27 L. Ed. 2d 580 (1971). Similarly, the Sixth Circuit has required a "direct, substantial

 interest" in the litigation, which must be "significantly protectable." Jansen v. City of Cincinnati,

 904 F.2d 336, 341 (6th Cir. 1990). The Sixth Circuit has opted for an expansive notion of the

 interest sufficient to invoke intervention of the right. Michigan State AFL-CIO v. Miller, 103

 F.3d 1240, 1245 (6th Cir. 1997).

        In the instant case, the proposed O’Bryant settlement seeks to settle the off-the-clock

 claims of the Hardney plaintiffs and putative collective class, clearly giving the Hardney

 Intervenors a substantial interest in the settlement approval before the Court. This interest is

 even more pronounced given that the initial Complaint in O’Bryant fails to allege any off-the-

 clock claims. Dkt. No. 1. Only after Plaintiffs and Defendants settled were any “off the clock”

 allegations asserted in an Amended Complaint that was filed on the same day as the Motion for

 Approval Settlement. See Dkt. # 12 at ¶¶ 27-30. This was clearly in an effort to legitimize the

 broad release that Plaintiffs and the class members would give in exchange for the nominal

 settlement amount they would obtain. The O’Bryant proposed settlement attempts to impair the

 claims of the Hardney plaintiffs and collective class which by definition constitutes a significant

 interest. Koike v. Starbucks Corp., 602 F. Supp. 2d 1158, 1160-61 (N.D. Cal. 2009) (ability to

 pursue claims on a classwide basis significantly protectable interest).

                3.      The O’Bryant Settlement Would Impair or Impede the Hardney
                        Intervenors’ Ability to Protect Their Legal Interests Absent
                        Intervention.

        The burden to show an impairment of a legally protected interest is light and requires the

 intervenor to show only that impairment of his interest is possible if intervention is denied.

 Grutter v. Bollinger, 188 F.3d 394, 399 (6th Cir. 1999). Because it seeks to include the off-the-

                                                  13
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 14 of 18                           PageID 198



 clock claims of SMs within its parameters, the O’Bryant settlement unquestionably would impair

 the legal interests of the Hardney plaintiffs and collective class.

                4.      The Hardney Intervenors’ Interests Are Not Adequately Represented
                        by O’Bryant.

        As the Sixth Circuit explained:
        The proposed intervenor's burden in showing inadequacy is "minimal." See
        Trbovich v. United Mine Workers, 404 U.S. 528, 538 n. 10, 92 S. Ct. 630, 30 L.
        Ed. 2d 686 (1972); Linton ex rel. Arnold v. Comm'r of Health & Env't., 973 F.2d
        1311, 1319 (6th Cir. 1992). "The proposed intervenor need show only that there is
        a potential for inadequate representation." Grutter, 188 F.3d at 400 (emphasis in
        original). "[I]t may be enough to show that the existing party who purports to seek
        the same outcome will not make all of the prospective intervenor's arguments." Id.
        "If the interest of the absent party is not represented at all, or if all existing parties
        are adverse to the absent party, then she or he is not adequately represented."
        Grubbs, 870 F.2d at 347. "An interest that is not represented at all is surely not
        adequately represented, and intervention in that case must be allowed." Id.

 Davis v. Lifetime Capital, Inc., 560 Fed. Appx. 477, 595-96 (6th Cir. 2014). Here, the O’Bryant

 settlement is adverse to the interests of the Hardney Plaintiffs because it seeks to impair their

 claims with little or no consideration. The O’Bryant provides for the average of a mere $67.08

 in consideration for a full release of all wage and hour claims by any individual who cashes a

 settlement check. This consideration barely compensates a Store Manager for 3 hours of off the

 clock work during his/her entire employment as an hourly Store Manager, It represents even

 less than 3 hours when considering that the majority of the damages provided for by the

 settlement is due to the allegation in the original complaint that the overtime rate was mis-

 calculated on certain weeks. The off the clock claims are valuable and we anticipate discovery

 demonstrating that they are worth thousands of dollars on average per store manager and should

 not be waived by the broad release sought here.




                                                   14
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 15 of 18                     PageID 199



                5.      The Proposed O’Bryant Settlement is Tantamount to a Reverse
                        Auction.

        The proposed settlement in O’Bryant smacks of a reverse auction. The proposed notice

 does not adequately apprise potential class members of the pendency of the Hardney action for

 “off the clock” claims. The proposed notice makes no mention of the Hardney action. Instead,

 the only mention of Hardney is in footnote 3 on page 4 of the Motion for Settlement Approval

 (which no class member will ever see) in reference to Defendant’s intention to move to compel

 arbitration if the settlement is not approved. Dkt. # 12 at ¶ 4. The notice does not provide

 Intervenors’’ counsel’s contact information or explain that Hardney has been pled as a

 nationwide collective action that seeks to assert the claims being released in O’Bryant, or

 provide any information that would allow class members to make an informed decision about

 whether to accept a meager recovery or to pursue their claims elsewhere. Intervenors respectfully

 request that the notice be amended to include language such as the following for all class

 members who worked as hourly Store Managers during the relevant liability period: “Please be

 aware that because you worked as an hourly Store Manager, your claims for overtime pay and

 related violations may be covered by the pending Hardney v. ABC Phones of North Carolina,

 Inc. collective action. It is Case No. Case No. 1:19-cv-12722, pending in federal court in the

 District of New Jersey. The lawyers representing the plaintiffs and proposed class members in

 that case are Shavitz Law Group, P.A., and they can be reached at (561)447-8831 or

 info@shavitzlaw.com. You can contact them to help determine whether you prefer to accept the

 settlement payment being offered here, or opt into the Hardney action and attempt to recover

 more damages there.”

        Given this posture, the Proposed Notice and Settlement has all the indicia of a classic

 reverse auction – a win-win-lose, wherein the defendant gets releases at an artificially depressed


                                                15
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 16 of 18                         PageID 200



 price, counsel in the inferior bargaining position can salvage a significant fee from a disastrous

 position (leveraging the position of other counsel in another, better-situated case), and the class

 members lose.     See Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 282 (7th Cir. 2002)

 (describing a reverse auction as “the practice whereby the defendant in a series of class actions

 negotiate[s] a settlement . . . in the hope that the district court will approve a weak settlement that

 will preclude other claims against the defendant”); Rubenstein, Newberg on Class Actions §

 13:57 (5th ed.) (the primary “problem in the reverse auction situation is that the class’s interests

 have been sold out, and class members will get less than the full value of their claims”). For

 obvious reasons, courts are reluctant to approve proposed class settlements under these

 circumstances. See Reynolds, 288 F.3d at 283 (“questionable antecedents and circumstances” of

 settlement proposal “demand[] closer scrutiny”).

        By seeking approval of a settlement that extinguishes the Hardney off the clock claims –

 again, claims not even asserted in the O’Bryant Action – ABC is attempting to obtain the Court’s

 imprimatur for its dubious conduct. Essentially, ABC created a liability for itself by having

 Store Managers to work off the clock without compensation after it reclassified the position.

 Rather than addressing that liability in the Hardney Action, it vigorously defended that case

 while simultaneously seeking to extinguish that liability through the proposed settlement in

 O’Bryant. ABC’s conduct should not be countenanced and the Court should not be manipulated

 into approving the proposed settlement in O’Bryant without full knowledge of the deleterious

 impact the scope of that settlement would have on the Hardney Plaintiffs and collective class.

 Accordingly, intervention is necessary to protect the interest of the Hardney Plaintiffs and

 collective class – whose interests clearly are unrepresented here – and to fully advise the Court of

 the Hardney Plaintiffs’ interests.



                                                   16
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 17 of 18                     PageID 201



                6.     The Proposed Notice Does Not Provide Class Members Accurate
                       Information to Make Informed Decisions Regarding the Settlement
                       and Their Rights

        The proposed notice in O’Bryant obscures details critical to evaluating the adequacy of

 the settlement; for instance: (1) how many workweeks are at issue in each class position? (2)

 how much money does the settlement provide per week per type of class member? (3) how did

 the parties reach their damages assumptions and exposure analysis? (4) what discovery, if any,

 was done into both the commission factoring and “off the clock” claims to determine their

 strength and value before approving the settlement?     Instead of utilizing the misleading notice

 process proposed in O’Bryant, the more appropriate approach would be as the settlement

 structure employed in the Nave action in which settlement notices were mailed to all the class

 members advising them of the amount available for them to claim, and the scope of the release

 associated with the damages they were being offered. The class members had 90 days to decide

 whether they wished to participate in the settlement, and if they so chose, they would submit the

 claim form.. In contrast, this O’Bryant settlement will provide a settlement notice with a check,

 hoping that the class members instinctively cash the check because it is available, completely

 oblivious to the fact that they have released all of their claims for unpaid wages in exchange for

 significantly less consideration than their claims were worth.

        To the extent any Notice goes out, the Court should include the safeguards that a check

 not be enclosed, but rather the Notice revised with input from undersigned counsel. This will

 ensure that for any opt-ins who would be included in the Hardney Action are aware of the

 pendency of that Action so that they are fully informed before compromising their off the clock

 claims. To that end, the notice in O’Bryant should also the contact information of Hardney’s

 undersigned counsel, and that if any opt-ins have questions about the damages being sought in



                                                 17
Case 2:19-cv-02378-SHM-tmp Document 15 Filed 09/27/19 Page 18 of 18                       PageID 202



 Hardney compared to the relief offered in O’Bryant, they can contact counsel to review their

 rights.

 III.      CONCLUSION

           For all the foregoing reasons, the Motion to Intervene should be granted.

 Dated: September 27, 2019                              Respectfully submitted,

                                                        /s/ Gregg I. Shavitz
                                                        Gregg I. Shavitz (pro hac vice application
                                                        forthcoming)
                                                        gshavitz@shavitlzlaw.com
                                                        SHAVITZ LAW GROUP, P.A.
                                                        951 Yamato Road, Suite 285
                                                        Boca Raton, Florida 33431
                                                        Tel: (561) 447-8888
                                                        Fax: (561) 447-8831
                                                        Attorneys for Intervenors

                                   CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed electronically with the Clerk of the Court to
 be served by operation of the Court’s electronic filing system this the 27th day of September
 2019.

                                                        /s/ Gregg I. Shavitz
                                                        Gregg I. Shavitz




                                                   18
